DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because in view of new grounds of rejection.
On page 9, the applicant argues that Tanaka does not teach the cited material. This argument is not persuasive because Scanlan was cited for teaching the material, not Tanaka. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims 23 one of which is canceled. Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-12, 14-16, 19-23, 27, and 29-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 30, the value 262 is missing units. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, 14, 16, 19-23, 27, and 29-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 4743713) in view of Tanaka (US 2014/0066313) and Antaya et al. (US 2010/0148895).
In re claim 1, Scanlan, in figures 1-4, discloses a superconducting coil comprising: integrated conductors, an integrated conductor comprising: a non-superconductive core comprising copper (see column 2 line 5 discussing use of copper); and at least six strands wound around the non-superconductive core, each of the at least six strands comprising filaments comprised of Nb3Sn (see line 16, column 3 of the specification) that pass through copper (12), the filaments being within a geometric pattern encompassing inflection points, a filament being absent at one or more of the inflection points. Scanlan does not teach the channel and the materials or the strands being in contact with the non-superconductive core and neighboring strands, or the claimed diameter, field and temperature values. Antaya teaches a device having a channel that holds superconductor strands (see figures 12-13), the channel containing non-superconductive material (see line 3 paragraph 79); and an electrically-conductive material that fills the channel (see claim 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the channel structure of Antaya for the strands of the device of Scanlan, and filling the channel with electrically conductive material, to provide a secure conductive structure for the cable for cyclotron applications. Tanaka teaches each of the at least six strands is in contact with the neighboring strands and the core such that the core contacts each strand and the strands are configured to fit tightly together (See Tanaka figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the copper in the strands of Scanlan to contact the copper in the other strands and core as taught by Tanaka to reduce the size of the coil. Tanaka also teaches that it is known in the art to have the claimed superconducting strand diameter (see paragraph 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen to reduce the size of strands of Scanlan to the size disclosed by Tanaka to allow the wire to be used in application where thinner wire is required. With respect to the hot spot temperature, the prior art inherently meets the claim limitation because the claimed temperature is a byproduct of the structure that is taught by the prior art in the same way as claimed by the applicant. With respect to claimed magnetic field values it would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the best range of field values for operating the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 51-52, applicant has not disclosed any criticality for the claimed limitations. Since the claimed structure is the same as the structure of the prior art, the structure of the prior art is inherently capable of producing the same magnetic field strength.
In re claim 2, Scanlan does not teach six strands. Tanaka however teaches six strands used in a similar device (see figures 3-5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used six instead of seven strands as taught by Tanaka for application with lower current requirements.
In re claim 4, Scanlan, in figures 1-4, discloses that the core comprises a center strand (figure 3 shows the same strands in the center and away from center).
In re claim 5, Scanlan, in figures 1-4, discloses that the center strand is one of multiple wound strands (this is clearly seen in figure 3).
In re claim 6, Scanlan, in figures 1-4, discloses that the core comprises a center strand comprised solely of copper (column 2, line 5 discusses that copper can be used to make the center strand).
In re claim 8, Scanlan, in figures 1-4, discloses that the core comprises a strand having a different diameter than each of the at least six strands (see figure 4).
In re claim 9, Scanlan, in figures 1-4, discloses that the core comprises a strand having a same diameter as each of the at least six strands (figure 3).
In re claims 10-12, Scanlan teaches the claimed device except for the claimed strand diameter. Tanaka however teaches that it is known in the art to have the claimed superconducting strand diameter (see paragraph 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen to reduce the size of strands of Scanlan to the size disclosed by Tanaka to allow the wire to be used in application where thinner wire is required.
In re claim 14, Scanlan/Antaya discloses that each of the filaments extends longitudinally through copper, and wherein a filament is absent at each of the multiple inflection points (as seen in figure 1 above).
In re claim 16, Scanlan/ Antaya teaches filaments but does not teach 54 filaments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used 54 filaments in the structure of Scanlan/Antaya, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 41, the applicant has not disclosed any criticality for the claimed limitations.
In re claim 19, Tanaka teaches that a total number of the strands is six (see figures 3-6 of Tanaka showing this configuration).
In re claim 20, Tanaka, in figures 1-6, discloses that the core comprises a center strand (figures 3 and 5).
In re claim 21, Tanaka, in figures 1-6, discloses that the core comprises a center strand comprised of solely solely of copper (column 2, line 5 discusses that copper can be used to make the center strand).
In re claim 23, the prior art structure is inherently capable to carry the claimed current because the structure is the same as disclosed and claimed by the applicant.
In re claim 27, Antaya teaches solder in a copper channel (see paragraph 79 and claim 14).
In re claim 29, Antaya teaches that a total area non-superconducting material in a cross-section of the integrated conductor is greater than a total area the electrically-conductive material in the cross-section of the integrated conductor (as seen in figures 12-13).
In re claim 30, Scanlan, in figures 1-4, discloses a superconducting coil comprising: integrated conductors, each integrated conductor comprising: a core comprising copper (see column 2 line 5 discussing use of copper); strands wound around the core, each of the strands comprising filaments comprising niobium-tin (Nb3Sn) (see line 16, column 3 of the specification) that pass through copper (12), the filaments being within a regular geometric pattern encompassing inflection points, a filament being absent at each of the inflection points. Scanlan does not teach the channel and the materials or the strands being in contact with the core and neighboring strands or the strands number being six. Antaya teaches a device having a channel that holds superconductor strands (see figures 12-13), the channel comprising copper (see line 3 paragraph 79); and an electrically-conductive material that fills the channel (see claim 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the channel structure of Antaya for the strands of the device of Scanlan, and filling the channel with electrically conductive material, to provide a secure conductive structure for the cable for cyclotron applications. Tanaka teaches each of the six strands is in contact with the neighboring strands and the core such that the core contacts each strand and the strands are configured to fit tightly together (See Tanaka figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the strands of Scanlan to contact other strands and core as taught by Tanaka to reduce the size of the coil and made the number of strands six to provide appropriate current capacity for the design load. Tanaka also teaches that it is known in the art to have the claimed superconducting strand diameter (see paragraph 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen to reduce the size of strands of Scanlan to the size disclosed by Tanaka to allow the wire to be used in application where thinner wire is required. With respect to the specific field values claimed in the preamble, these limitations have not been given weight because they are functional in nature and are directed to intended use in the claimed field range. With respect to the hot spot temperature, the prior art inherently meets the claim limitation because the claimed temperature is a byproduct of the structure that is taught by the prior art in the same way as claimed by the applicant. With respect to claimed magnetic field values it would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the best range of field values for operating the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 51-52, applicant has not disclosed any criticality for the claimed limitations. Since the claimed structure is the same as the structure of the prior art, the structure of the prior art is inherently capable of producing the same magnetic field strength.
In re claim 31, Scanlan modified by Tanaka discloses the claimed device except for explicitly discussing the claimed ratio of the area of the integrated conductor and the superconducting material. The applicant in the prior art figure and table shown in paragraph 33 teaches that the area of the conductor being higher than the superconductor is known in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ratio of the two areas of the device of Scanlan/Tanaka have a higher area of conductor than superconductor as taught by the prior art disclosed by the applicant in order to achieve efficient packaging.
In re claim 22 and 32, Tanaka, in figures 1-6, discloses that a center strand and six strands but does not teach the different diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the center strand of a different diameter than each of the six strands, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 9, applicant has not disclosed any criticality for the claimed limitations.
In re claim 33, Tanaka, in figures 1-6, discloses that the core comprises a center strand having a same diameter as each of the at least six strands (as seen in the figures).
In re claim 34, Tanaka, in figures 1-6, discloses the claimed structure but does not teach the specific current carrying capacity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the claimed current values to the prior art structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 36, applicant has not disclosed any criticality for the claimed limitations.
In re claims 35 and 37, Antaya already teaches that the electrically-conductive material an electrically-conductive material that fills the channel. This inherently includes filling the channel between the at least six strands and the core in the combined device since the strand structure is positioned in the channel.
In re claim 36, the claimed functionality that when the integrated conductor conducts current, the core is configured to act as a current path in the event of a quench thereby promoting thermal stability in the integrated conductor is inherently present in the prior art since the prior art teaches the same structure as the claimed invention.
In re claims 38-40, Scanlan teaches the claimed device except for the claimed strand diameter. Tanaka however teaches that it is known in the art to have the claimed superconducting strand diameter (see paragraph 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen to reduce the size of strands of Scanlan to the size disclosed by Tanaka to allow the wire to be used in application where thinner wire is required.
In re claims 41-44, Antaya discloses cyclotron/synchrocyclotron devices (this is discussed throughout the specification.

    PNG
    media_image1.png
    429
    625
    media_image1.png
    Greyscale

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 4743713) in view of Tanaka (US 2014/0066313), Antaya et al. (US 2010/0148895) and Young (US 4242536).
In re claim 15, Scanlan/Antaya discloses the claimed device except for the claimed missing filament in a hexagonal shape. Young, in figures 1-5, discloses that the geometric pattern comprises a hexagonal shape, and wherein a filament is absent at each inflection point of the hexagonal shape (see figure 5 above). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the shape arrangement of Young in the device of Scanlan/Tanaka/Antaya to improve packaging efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837